            Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
DANIEL CLAY,
                                                             ORDER
                         Plaintiff,
v.                                                           20-CV-07692 (PMH)

SERGEANT JOHN DOE, et al.,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         On October 20, 2020, the Court issued an Order severing certain claims and defendants

from this action and transferring them to the Northern District of New York, and as to the remaining

claims in this District, directed the New York State Attorney General (“NYAG”) to identify the

four John and Jane Doe defendants who Plaintiff alleges assaulted him at Downstate Correctional

Facility. (Doc. 7). On December 4, 2020, the NYAG served and filed a letter advising that there

may have been one sergeant and five correction officers connected with the alleged incident, and

therefore the NYAG is unable to determine how many “Doe” defendants there are and which

individuals Plaintiff intends to sue. (Doc. 9). Nevertheless, the NYAG provided the names and

addresses of the six individuals it identified as possibly having been connected with the claims

alleged in the Complaint. (Id.).

         Pursuant to the Court’s October 20, 2020 Order, Plaintiff’s Amended Complaint naming

the John Doe defendants that he wishes to sue was due within thirty days of receiving the

identifying information from the NYAG. (Doc. 7). Thus, Plaintiff’s Amended Complaint was due

by January 4, 2021. (Id.; Docs. 9, 10). To date, Plaintiff has not filed any Amended Complaint or

otherwise communicated with the Court.
         Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 2 of 8




       Accordingly, Plaintiff is directed, if he be so advised, to file an Amended Complaint by

March 8, 2021, naming the John and Jane Doe Defendants he wishes to sue as identified in the

NYAG’s letter. The Amended Complaint will replace, not supplement, the original Complaint. An

amended complaint form that Plaintiff should complete is attached to this Order. Once Plaintiff

has filed an Amended Complaint, the Court will screen it and, if necessary, issue an order directing

the Clerk of Court to complete the USM-285 forms with the addresses for the named John Doe

Defendants and deliver to the U.S. Marshals Service all documents necessary to effect service.

       In the event Plaintiff fails to file an Amended Complaint naming the John and Jane Doe

Defendants he wishes to sue, this action may be dismissed for failure to comply with the Court’s

orders and failure to prosecute this action. The Clerk is directed to mail a copy of this Order and

attached Amended Complaint form to Plaintiff.



                                                             SO ORDERED:
Dated: New York, New York
       January 28, 2021
                                                             ____________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 2
           Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 3 of 8




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 4 of 8




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 5 of 8




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 6 of 8




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 7 of 8




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 7:20-cv-07692-PMH Document 11 Filed 01/28/21 Page 8 of 8




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
